Citation Nr: 1756907	
Decision Date: 12/08/17    Archive Date: 12/15/17

DOCKET NO.  10-06 765	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for a back disability, to include as secondary to a service-connected left knee disability.


REPRESENTATION

Veteran represented by:	Illinois Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. G. Alderman, Counsel


INTRODUCTION

The Veteran served on active duty from August 1968 to May 1971.

This matter comes before the Board of Veterans' Appeals (Board) from a November 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  Additionally, in March 2014, February 2015, October 2015, and June 2017 the Board remanded this claim for further development which has since been completed.  The claim has thus been returned to the Board for appellate consideration.

In April 2011, the Veteran testified during a travel board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is of record.

The current record before the Board consists entirely of electronic files known as Virtual VA and the Veterans Benefits Management System (VBMS).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board remanded this matter in June 2017 for additional development, to include the scheduling of a VA examination to obtain an opinion regarding the relationship of the Veteran's back disability to service and/or his service-connected left knee disability.  An examination was conducted in July 2017; however, the opinion report is not adequate for rating purposes.  Specifically, the examiner stated that the Veteran was not treated for his back until 2007.  However, of record are private treatment records, including records from SJMC, dated from 2002 showing treatment for the spine.  Consequently, a remand is necessary to allow the July 2017 examiner the opportunity to review these records and provide and addendum opinion.

Accordingly, the case is REMANDED for the following actions:

1. Ask the July 2017 VA examiner to review the claims file, specifically the private treatment records from SJMC dated from 2002, and to provide an addendum opinion addressing the Veteran's back disability.  Upon review of the records, she should indicate whether changes to her opinions are or are not warranted and explain her reasoning.  If the July 2017 VA examiner is not available, another examiner should be asked to provide the following opinions:

a. Identify any back disability that the Veteran demonstrated during the appeals period;

b. For each diagnosis identified, provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the disability began in service, was caused by service, or is otherwise related to service, to include foreign service in Vietnam;

c. Also for each diagnosis identified, provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the disability was caused, or chronically aggravated, by the Veteran's service-connected left knee disability or the treatment thereof.  The examiner is specifically asked to address a May 2006 statement wherein the Veteran reports that a doctor "told him that his lower back injury is due to his walking and standing problems directly related to his left knee."  To that end, the Board notes that records related to the above-referenced treatment are not available for review, as VA does not cover fees to obtain private medical records.

Aggravation is defined as a permanent worsening beyond the natural progression of the disease or disability.

In formulating the opinion, the examiner is advised that the term "at least as likely as not" does not mean "within the realm of possibility." Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against it.

A complete rationale should be provided for any opinion or conclusion expressed.  The examiner should address the records from SJMC, dated from 2002.

2. Then, readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case.  Allow an appropriate period of time for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).







	(CONTINUED ON NEXT PAGE)


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (2012).



_________________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




